ITEMID: 001-21975
LANGUAGEISOCODE: ENG
RESPONDENT: DNK
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: SLOTS v. DENMARK
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Aage Slots, is a Danish national, born in 1927 and living in Frederiksberg, Denmark. He is represented before the Court by Mr C. Harlang, a lawyer practising in Copenhagen.
The respondent Government are represented by their agent, Mrs Nina Holst-Christensen of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1982 the applicant owned a certain real estate in Copenhagen and furthermore controlled, through incorporated companies, a number of wine and tobacco businesses. One of the companies for which the applicant stood surety experienced financial difficulties and was eventually declared bankrupt. The applicant’s personal financial situation was affected thereby and on 26 February 1982 the customs authorities requested the Probate Court of the Maritime and Commercial Court of Copenhagen (Sø- og Handelsrettens skifteretsafdeling) to open bankruptcy proceedings against him. A number of court sessions were subsequently held following which the applicant was declared bankrupt by decision of 17 May 1982. Furthermore, the Court appointed, provisionally, two official receivers.
The applicant appealed against the above decision to the Supreme Court (Højesteret). However, on 15 June 1982 the Appeals Committee of the Supreme Court (Højesterets Anke- og kæremålsudvalg) upheld the decision.
On 8 July 1982 the Probate Court appointed two official receivers to sort out the applicant’s estate in bankruptcy and to settle the accounts. A total of 28 court sessions were subsequently held between July 1982 and October 1984 with a view to determine the applicant’s assets, to decide on the applicant’s objections to the sale of real property, mortgage deeds and stocks, his objections to a manager who was temporarily hired to take care of the ongoing business, his objections to one of the official receivers and to an assisting judge, to decide on the applicant’s request to have a counsel appointed, to consider the creditor claims submitted, to discuss accountant fees, and to settle other disputes related to the bankruptcy. During sessions held on 27 November and 17 December 1984 as well as on 21 January 1985 the official receivers’ draft accounts were discussed. The applicant had objections to 21 items listed in the accounts. Eventually, as no agreement could be reached, the Probate Court approved the accounts including the fees to be paid to the official receivers and the principles of distribution by decision of 20 June 1985. It appears from the transcript of the decision that a few questions were left open regarding some amounts, which the official receivers had not been able to recover. The Probate Court stated that if it should prove necessary, these questions could be dealt with later pursuant to section 149 of the Bankruptcy Act (Konkursloven).
On 6 July 1985 the applicant, represented by a lawyer, appealed to the Supreme Court against the part of the Probate Court’s decision that concerned the official receivers’ fees which the applicant claimed reduced. Written pleadings were submitted and a court session was held between July and October 1985. On 15 October 1985 the applicant’s lawyer informed the court that he withdrew from the case. Four court sessions were held between November 1985 and 20 February 1986 during which a new lawyer represented the applicant. On the latter date a final hearing was scheduled to take place on 22 September 1986. However, on 18 August 1986 the new lawyer informed the court that he had withdrawn from the case. On 19 August and 13 October 1986 the case was adjourned awaiting the applicant engaging another lawyer. In a court session on 3 November 1986 the final hearing was re-scheduled to take place on 7 December 1987 though the applicant had had not succeeded in finding a new lawyer. Pre-trial hearings were held on 5 and 12 October 1987. The scheduled final hearing on 7 December 1987 had to be adjourned due to the applicant’s hospitalisation. On 1 February 1988 the final hearing was re-scheduled to take place on 31 August 1988. However, also this hearing had to be adjourned due to the applicant’s hospitalisation and the final hearing was re-scheduled to take place on 28 October 1988. On 2 November 1988 the Supreme Court pronounced judgment upholding the Probate Court’s decision of 20 June 1985 concerning the fees to the official receivers.
Subsequently, supplementary income accrued to the estate. Accordingly, pursuant to Section 154 of the Bankruptcy Act, on 12 March 1992 the official receivers submitted an additional draft account as well as an additional statement of distribution. The Probate Court inserted a notice, which was published in the Danish Official Gazette on 11 April 1992, summoning to a final hearing on 29 April 1992 and stating:
“The additional draft account and the list of distribution can be examined in the Probate Court during a period of 14 days before the final hearing. Provided that the drafts are approved of, and not appealed against within the time limit, the bankruptcy proceedings are terminated ... and the distribution of the dividend will take place on 29 May 1992.”
By decision of 21 May 1992 the Probate Court approved the additional draft account and the additional statement of distribution. It follows inter alia of the court records:
“A notice of the completion of the bankruptcy proceedings is to be published in the Danish Official Gazette.
The bankruptcy proceedings are terminated.”
Thus, the Probate Court inserted a notice, which was published in the Danish Official Gazette on 27 May 1992 stating:
“By decision of 21 May 1992 the Probate Court approved the additional draft account and the additional statement of distribution in the bankruptcy proceedings concerning [the applicant].”
On 17 June 1992, the applicant appealed against this decision to the High Court of Eastern Denmark (Østre Landsret) opposing to the principles of distribution.
Between July and September 1992 a dispute concerning the fee to be paid to the High Court for the applicant’s appeal was determined. Subsequently, written pleadings on the merits were submitted. In a court session held on 11 February 1993 the applicant’s request for an expert opinion was refused. It appears that the applicant thereafter changed lawyer three times. At a pre-trial hearing on 13 January 1994 the High Court dismissed the applicant’s appeal since neither the applicant nor a representative appeared. However, at a court session held on 18 February 1994 it was established that the applicant by mistake had not been informed by his lawyer of the court session on 13 January 1994. Accordingly, the High Court restored the case. On 8 September 1994 the proceedings were transferred to preparation in writing and adjourned until 3 November 1994 pending the applicant’s written pleadings. On 15 December 1994 the final pleadings were scheduled to take place on 7 September 1995. By judgment pronounced on 14 September 1995 the High Court dismissed the applicant’s appeal for the following reasons:
“The principles of distribution became final by the Probate Court’s decision of 20 June 1985. The Probate Court’s decision now appealed against [by the applicant] only approves an additional statement of distribution to the creditors according to the aforesaid principles.
Accordingly, [the applicant] is now precluded from appealing against the principles of distribution.”
By letters of 16 September 1996 and 26 November 1997 the applicant requested the official receivers to inform him when the final closure of the bankruptcy estate was to take place. It appears that he did not receive a reply thereon.
B. Relevant domestic law
The relevant provisions of Chapter 18 of the Bankruptcy Act concerning the completion of bankruptcy proceedings and the distribution of dividend read as follows:
Section 149
“On the basis of a recommendation from the official receiver, the Probate Court may decide that a final account, and distribution, if any, of an amount not yet collected, ... or any other specifically limited parts of the estate, shall be deferred to the period after the completion of the bankruptcy proceedings.”
Section 152
“Dividend will be distributed to the creditors when the Probate Court has approved the draft accounts and the statement of distribution, and when the time limit for appeal has expired without an appeal having been initiated.”
Section 154
“Amounts, which have been paid in or are released to the advantage of the estate after its completion, will be distributed to the creditors according to the principles of distribution previously approved of by the Probate Court. An additional account must be submitted by the official receiver to the Probate Court...”
Section 155
“The Probate Court inserts a notice of the completion of the bankruptcy proceedings to be published in the Danish Official Gazette (Statstidende)...”
